Citation Nr: 0516150	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-09 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits, to include the 
question of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to April 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Committee on Waivers 
and Compromises (Committee) of the Muskogee, Oklahoma 
Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2004, a hearing before the undersigned Acting 
Veterans Law Judge was held at the RO.  A transcript of this 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Historically, the evidence of record shows that the veteran 
was awarded nonservice-connected pension benefits effective 
April 1, 1997.  By a letter dated in August 2000, the RO 
notified the veteran that his pension benefits were 
retroactively reduced, effective April 1, 1997.  According to 
the evidence of record, the reduction was ordered following 
an income verification match (IVM), which revealed that the 
veteran had unreported income beginning in 1997.  The veteran 
requested a waiver of recovery of the indebtedness charged, 
and the matter was referred to the Committee for further 
action.

By decision dated in September 2000, the Committee denied the 
veteran's claim for waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $28,067.72.  

According to a letter from the RO to the veteran dated in 
October 2000, the veteran's pension award was subsequently 
adjusted based on new information received from the veteran, 
thereby reducing the amount of the overpayment at issue.  In 
subsequent actions, the Committee denied waiver of recovery 
of an overpayment in the amounts of $3,123.54 in August 2002 
and $36,416.84 in December 2002.

The Board concludes that further development of the evidence 
regarding the creation of the overpayments is in order.  It 
is not apparent from the record the exact amount of the 
overpayment at issue.  Furthermore, the veteran has alleged 
that the total amount of the overpayment at issue is 
incorrect.  The determination of the proper creation of the 
overpayment is relevant to the veteran's request for waiver 
of that overpayment.  

The Board finds that the veteran should be given the 
opportunity to verify his monthly countable income for the 
years 1997 through 2002.  Thereafter, the RO should conduct 
an audit which would reveal precisely the periods of the 
overpayments, what income was considered in calculating the 
veteran's countable income in order to derive the amount of 
the veteran's VA benefits, and what benefit amounts were due 
and paid to the veteran.

Moreover, the record shows that the veteran most recently 
submitted a financial status report in 2002.  It would be 
useful to obtain a current financial status report to 
determine how the veteran's circumstances have changed since 
2002.

Finally, as noted above, the unreported income that created 
the present overpayment was derived by the RO through an IVM.  
If the IVM folder is still available, the RO should forward 
it to the Board.

The Board regrets any further delay in this case; however, 
under the circumstances of this case, further assistance is 
required.  Accordingly, further appellate consideration will 
be deferred and the case is REMANDED to the RO via the AMC 
for the following actions:

1.  The RO should contact the veteran and 
associate with the claims file 
documentation from him substantiating or 
clarifying information that led to the 
creation of the overpayments in this 
case.  Specifically, the veteran should 
be requested to furnish clarifying 
information as to his monthly income, 
from all sources, for the years 1997 
through 2002.

2.  Thereafter, the RO should prepare an 
audit of the veteran's pension account, 
setting forth the periods of the 
overpayments at issue, the amounts due 
and paid to the veteran, the amounts of 
income considered in determining pension 
entitlement and the medical expenses used 
to reduce countable income.  Once 
compiled, the audit report must be 
associated with the claims folder, and a 
copy must be sent to the veteran.

3.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.

4.  Thereafter, the claim should be 
reviewed by the RO. If the claim is not 
granted to the veteran's satisfaction, 
the RO should provide the veteran with a 
supplemental statement of the case (SSOC) 
that accurately reflects the reasons for 
its decision and contains a recitation of 
the applicable laws and regulations 
insofar as claims for waiver of recovery 
of overpayments are concerned.  The 
veteran should be given the requisite 
opportunity to respond to the SSOC.

5.  If the decision remains adverse to 
the veteran, the RO should then forward 
to the Board the veteran's IVM folder 
along with the claims folder.  If for 
some reason the IVM folder is 
unavailable, the RO should so state that 
fact and the reason therefor for the 
record.  The RO's attention is directed 
to VA General Counsel's Opinion, dated 
November 14, 1995, VAOPGCADV 29-95, for 
the authority of the Board to review the 
folder and for guidelines to be 
implemented in the safeguarding of the 
IVM folder in its transmittal to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




